[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            Nov. 20, 2009
                             No. 09-13156                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 07-00703-CV-GET-1


CARLYLE WRIGHT,

                                               Plaintiff-Appellant,


AMERICAN INTERSTATE INSURANCE
COMPANY, et al.,

                                               Intervenors-Plaintiffs,

                                  versus

UNITED STATES OF AMERICA,

                                               Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (November 20, 2009)

Before BLACK, PRYOR and HILL, Circuit Judges.
PER CURIAM:

       Plaintiff-appellant Carlyle Wright filed this action against the United States

of America under the Federal Tort Claims Act , 28 U.S.C. § 1346(b) and §§ 2671

et seq., for personal injury suffered when struck by a United States Postal Service

forklift.1 Finding that Wright was the borrowed servant of the Postal Service at the

time of the accident, the district court determined that Wright’s claims against the

United States were barred by the Georgia Workers’ Compensation Act. O.C.G.A.

§ 34-9-11(a).2

       The district court granted the government’s motion for summary judgment

and this appeal follows.3 We have thoroughly reviewed the record in this appeal,

including the briefs and the arguments of counsel for both parties. Finding no

error, we affirm the judgment of the district court.

       AFFIRMED.




       1
        Wright was employed as a truck driver for H & H Transport at the time of the accident.
H & H Transport had a contract with the Postal Service to transfer mail from a central
metropolitan distribution center to outlying postal service facilities.
       2
         Wright had previously settled a worker’s compensation claim against H & H Transport
for $120,000.
       3
        The district court did not reach the government’s alternate argument in favor of
summary judgment, on the basis of judicial estoppel, due to Wright’s failure to disclose his tort
claim on certain bankruptcy filings, and neither do we.

                                                 2